Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Slavin on Monday, September 13, 2021.

The application has been amended as follows:

Specification:

Page 9, paragraph 0021, line 6, replaced “parallel” with --common--.





Claims:

Claim 1.  A dredge fishing rig, comprising:
a first rod member formed from a single piece of  opposing portions of the central portion;
a second rod member formed from a single piece of  opposing portions the central portion;
a third rod member formed from a single piece of  opposing portions of the central portion;
a , wherein said junction member is further defined by a lower section having V-shaped grooves constructed and arranged to receive a lower side of each said V-shaped central portion and an upper section having V-shaped grooves arranged to receive an upper side of each said V-shaped central portion, wherein each of said V-shaped grooves have a central portion and opposing portions which extend from the central portion in a diverging manner to an outer lateral surface of said junction member, wherein said two arms of each said rod member extend outwardly away from said junction member in a diverging manner, whereby said lower and upper sections are compressed together securing said first, second and third members in a fixed spaced apart position such that the V-shaped central portions are maintained in a common plane;
a towing hook extending from an upper side of said junction member; and
a rigging hook extending from a lower side of said junction member;
wherein each said rod member is available for receipt of artificial bait crimped to each said arm, said towing hook securable to a trolling vessel whereby said dredge fishing rig is dragged behind a trolling vessel whereby said artificial bait mimic [[the]] movements of a school of fish.

Canceled claim 3.

Claim 4.  The dredge fishing rig according to Claim 1, wherein an upper portion  a conical shaped surface.

Claim 15.  The dredge fishing rig according to Claim 1, wherein said stainless steel rod is hardened to a max hardness of about 46RD and an annealed hardness of about 32RC.

Claim 16.  The dredge fishing rig according to Claim 1, wherein each stainless steel rod is about 3 mm in diameter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a dredge fishing rig, comprising wherein said junction member is further defined by a lower section having V-shaped grooves constructed and arranged to receive a lower side of each said V-shaped central portion and an upper section having V-shaped grooves arranged to receive an upper side of each said V-shaped central portion, wherein each of said V-shaped grooves have a central portion and opposing portions which extend from the central portion in a diverging manner to an outer lateral surface of said junction member, wherein said two arms of each said rod member extend outwardly away from said junction member in a diverging manner, whereby said lower and upper sections are compressed together securing said first, second and third members in a fixed spaced apart position such that the V-shaped central portions are maintained in a common plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA